                                           Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 1 of 12



                                      1   DOUGLAS SMURR (SBN: 133550)
                                          dsmurr@grsm.com
                                      2   VIOLAINE C. BRUNET (SBN: 305609)
                                          vbrunet@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (916) 830-6532
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Plaintiff
                                          3M COMPANY
                                      7

                                      8                                UNITED STATES DISTRICT COURT

                                      9                             NORTHERN DISTRICT OF CALIFORNIA

                                     10   3M COMPANY,                                     )        CASE NO. 21-cv-02338-SVK
                                                                                          )
                                     11                               Plaintiff,          )        Hon. Edward J. Davila
                                                                                          )
Gordon Rees Scully Mansukhani, LLP




                                     12          vs.                                      )        SUPPLEMENTAL DECLARATION
   275 Battery Street, Suite 2000




                                                                                          )        OF DOUGLAS SMURR IN
     San Francisco, CA 94111




                                     13   UGLY JUICE, LLC, a California Limited Liability )        SUPPORT OF PLAINTIFF’S
                                          Company, dba GOOD USE; RDGIV Holdings LLC,               MOTION FOR TEMPORARY
                                     14   an Alabama Limited Liability Company; GRANT )            RESTRAINING ORDER AND
                                          CARLSON, BLAIR BORTHWICK, SLAVA                 )        PRELIMINARY INJUNCTION
                                     15   CHUPRYNA, SABRINA CORPUS, and RALPH )
                                          DEWAR GAINES,                                   )
                                     16                                                   )
                                                                      Defendants.         )
                                     17                                                   )
                                                                                          )        Hearing Date: April 22, 2021
                                     18                                                   )        Hearing Time: 9:45AM
                                                                                          )        Status Conference
                                     19                                                            Location: Via Zoom Webinar Link
                                                                                          )
                                     20                                                   )

                                     21                  SUPPLEMENTAL DECLARATION OF DOUGLAS SMURR
                                     22          I, Douglas Smurr, declare:
                                     23          1.      I am an attorney at law licensed to practice in the State of California. I am Of
                                     24   Counsel with Gordon Rees Scully Mansukhani, LLP, counsel of record for Plaintiff 3M, in the
                                     25   above-captioned case. I make this declaration in support of Plaintiff’s Motion for Temporary
                                     26   Restraining Order and Preliminary Injunction.
                                     27          2.      I saved true and correct digital copies of emails I received from 3M on April 20,
                                     28                                                   -1-
                                              SUPPLEMENTAL DECLARATION OF DOUGLAS SMURR ISO MOTION FOR TEMPORARY
                                                         RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                           Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 2 of 12



                                      1   2021, advising me that 3M had just found and processed another fraud case involving

                                      2   Defendant Ugly Juice, LLC dba Good Use (“Ugly Juice”); Grant Carlson (“Carlson”); and

                                      3   Sabrina Corpus (“Corpus,” and each collectively referred to as the “Ugly Juice Defendants”),

                                      4   involving a health care provider in Shelbyville, Indiana (3M Case # 22604629). 3M Case #

                                      5   22604629 involves counterfeit 3M-brand N95 respirators relating to known counterfeit lot

                                      6   numbers B20020 and B20522. The Ugly Juice Defendants charged $4.10/unit and the two

                                      7   related invoices totaled $12,792.00 with one invoice to be paid as late as January 7, 2021. Not

                                      8   only did this shipment of counterfeit 3M-brand N95 respirators involve lot Nos. B20020 and

                                      9   B20522, it also contained the known counterfeit “Peru Seal.” A true and correct copy of the

                                     10   email I received from 3M on April 20, 2021, as well as true and correct selected and redacted

                                     11   copies of the digital files I received via email from 3M are attached hereto as Exhibit 1.
Gordon Rees Scully Mansukhani, LLP




                                     12          3.      In addition, I saved true and correct digital copies of emails I received from
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Defendant Dewar Gaines (“Gaines”) on April 21, 2021 after 3M affected legal service on

                                     14   Gaines at approximately 1:30pm (CST). True and correct copies of the emails we exchanged

                                     15   are attached hereto as Exhibit 2.

                                     16          4.      Pursuant to these emails along with a 17 minute telephone conversation between

                                     17   Gaines, Greg Lockwood (a partner at Gordon and Rees), and the undersigned on April 21, 2021,

                                     18   Gaines acknowledged that he is the owner of Defendant RDGIV Holdings LLC and that he

                                     19   agreed to work with 3M in good faith to swiftly and amicably resolve this matter. Gaines also

                                     20   advised us that he was in the process of seeking legal counsel and that he was dealing with

                                     21   family tragedy – both of which would prevent him from attending the 04-22-2021 hearing.

                                     22          I declare under penalty of perjury under the laws of the United States of America that the

                                     23   foregoing is true and correct.

                                     24          Executed this 21th day of April, 2021 in Sacramento, California.

                                     25

                                     26
                                                                                       ______________________________________
                                     27                                                               Douglas Smurr
                                     28                                                   -2-
                                              SUPPLEMENTAL DECLARATION OF DOUGLAS SMURR ISO MOTION FOR TEMPORARY
                                                         RESTRAINING ORDER AND PRELIMINARY INJUNCTION
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 3 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 4 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 5 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 6 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 7 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 8 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 9 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 10 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 11 of 12
Case 5:21-cv-02338-EJD Document 14 Filed 04/21/21 Page 12 of 12
